DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Gang Chen (Reg. No. 68,754) on February 22, 2021.

The application has been amended as follows: 
2. (Currently amended) The semiconductor laser device of claim 1, wherein: the bipolar transistor structure comprises:
a semiconductor collector region comprising a collector layer and a collector terminal in electric contact with the collector layer;
a semiconductor base layer disposed on the semiconductor collector region and a base terminal in electric contact with the semiconductor base layer; and
a semiconductor emitter layer disposed on the semiconductor base layer and an emitter terminal in electric contact with the semiconductor emitter layer, where the semiconductor emitter layer is separate from the semiconductor collector region;

the quantum impedance matching structure is stacked on and in electric contact with the multi-period quantum cascade laser structure; and
the quantum impedance matching structure interfaces with the semiconductor base layer of the bipolar transistor structure and the multi-period quantum cascade laser structure interfaces with the collector layer.

17. (Currently amended) The method of claim 16, wherein: providing a bipolar transistor structure comprising providing:
a semiconductor collector region comprising a collector layer and a collector terminal in electric contact with the collector layer;
a semiconductor base layer disposed on the semiconductor collector region and a base terminal in electric contact with the semiconductor base layer; and
a semiconductor emitter layer disposed on the semiconductor base layer and an emitter terminal in electric contact with the semiconductor emitter layer, where the semiconductor emitter layer is separate from the semiconductor collector region; and 
the unipolar semiconductor structure is sandwiched between the semiconductor base layer and the collector layer of the semiconductor collector region;
the quantum impedance matching structure is stacked on and in electric contact with the multi-period quantum cascade laser structure; and
the quantum impedance matching structure interfaces with the semiconductor base layer of the bipolar transistor structure and the multi-period quantum cascade laser structure interfaces with the collector layer.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-23 are allowed.
Claim 1 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…a unipolar semiconductor structure embedded in the bipolar transistor structure…wherein the quantum impedance matching structure comprises a plurality of semiconductor layers with a band structure engineered to facilitate electron injection into at least one discrete quantum confined conduction energy level in the multi-period quantum cascade laser structure.”
Claim 16 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…providing a unipolar semiconductor structure embedded in the bipolar transistor structure… the quantum impedance matching structure comprises a plurality of semiconductor layers with a band structure engineered to facilitate electron injection into at least one discrete quantum confined conduction energy level in the multi-period quantum cascade laser structure”.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828